        Case 5:20-cv-00422-PRW Document 41 Filed 08/25/21 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

AMERICAN SOUTHWEST MORTGAGE                           )
CORPORATION and                                       )
AMERICAN SOUTHWEST MORTGAGE                           )
FUNDING CORPORATION,                                  )
                                                      )
     Plaintiffs,                                      )
                                                      )
v.                                                    ) Case No. CIV-20-00422-PRW
                                                      )
CONTINENTAL CASUALTY COMPANY,                         )
                                                      )
     Defendant.                                       )

                                       ORDER

       Before the Court are Defendant’s “Motion for Summary Judgment” (Dkt. 30) and

Plaintiffs’ “Motion for Summary Judgment on Stipulated Facts” (Dkt. 31). For the reasons

set forth below, the Court DENIES Defendant’s “Motion for Summary Judgment” (Dkt.

30) and GRANTS IN PART Plaintiffs’ “Motion for Summary Judgment on Stipulated

Facts” (Dkt. 31).

                                     Background

       The facts as stipulated to by the parties for purposes of their competing summary

judgment motions are as follows. See Stipulated Facts (Dkt. 29, Ex. 1). Robison Gary

Johnson & Associates, PPLC (“Auditor”) audited the financial statements of First

Mortgage Corporation (“FMC”) and compiled an audit report every year for the years

2014, 2015, and 2016.1 See id. ¶ 2. American Southwest Mortgage Corporation (“ASMC”)


1
  ASMFC and ASMC stipulated for purposes of these summary judgment motions that
there were three audit reports. See Stipulated Facts (Dkt. 29, Ex. 1) ¶ 2 (“Robison
                                           1
        Case 5:20-cv-00422-PRW Document 41 Filed 08/25/21 Page 2 of 14




and American Southwest Mortgage Funding Corporation (“ASMFC”) separately extended

lines of credit to FMC based on those reports. See id. ¶¶ 5, 7, 13.

       But there was a critical error in the reports: in each, Auditor reported that all of

ASMC’s and ASMFC’s loans to FMC were “collateralized by mortgage loans”—i.e., that

the loans were secured. Id. ¶¶ 6, 12. In reality, they were not. See id. ¶¶ 4, 6, 12. And had

ASMC and ASMFC known that some of their loans were unsecured, they could and would

have terminated their respective lines of credit much earlier, avoiding millions of dollars

in losses. See id. ¶¶ 4, 6, 12.

       On March 20 and 22, 2018, respectively, ASMFC and ASMC sued Auditor for

professional negligence in connection with these erroneous audit reports. See id. ¶¶ 8, 14;

AMSC Pet. (Dkt. 29, Ex. 5); ASMFC Pet. (Dkt. 29, Ex. 9). Those lawsuits yielded two

consent judgments, one in favor of ASMC against Auditor for $1,500,000.00 and another

in favor of ASMFC against Auditor for $1,500,000.00. See Stipulated Facts (Dkt. 29, Ex.

1) ¶¶ 10, 16.

       At all relevant times, Continental Casualty Company (“Continental”) insured

Auditor under Accountants Professional Liability Policy Number 128567086 (the



performed annual audit reports on the financial statements of First Mortgage Corporation
(‘FMC’) for the three years ending December 31, 2014, 2015, and 2016.”). However, in
the course of briefing these motions, they recanted: their injuries, they argue, “were caused
by the professional auditors’ negligence . . . in their performance of two separate audits of
First Mortgage Company (‘FMC’) in 2014 and 2016.” Pls.’ Mot. for Summ. J. on
Stipulated Facts (Dkt. 31) at 6. The difference—two audits or three—is immaterial for the
first part of the analysis below but is material for the later portion. Accordingly, the Court
proceeds under the stipulated facts for the first part of its analysis (i.e., where this difference
is immaterial) but addresses the dispute later on (i.e., where it is material).

                                                2
        Case 5:20-cv-00422-PRW Document 41 Filed 08/25/21 Page 3 of 14




“Policy”). See id. ¶ 1. The Policy provided coverage for professional negligence claims

like those at issue:

       [Continental agrees to] pay on [Auditor’s] behalf all sums in excess of the
       deductible, up to our limits of liability, that you become legally obligated to
       pay as damages and claim expenses . . . by reason of an act or omission in
       the performance of professional services by you or by any person for whom
       you are legally liable[.]

Id. Critically for present purposes, the Policy capped coverage at $1,000,000.00 per claim

and $3,000,000.00 in aggregate. See id.

       Continental stipulates that the consent judgments against Auditor in favor of ASMC

and ASMFC are for “acts or omissions in the performance of professional services”

covered under the Policy. See id. ¶ 20. And Auditor, in turn, assigned its entitlement to

recovery under the Policy to ASMC and ASMFC. See id. ¶ 23. In other words, Continental

agrees that it is liable for ASMC and ASMFC’s claims and, by a subsequent agreement,

will pay ASMC and ASMFC to the extent of its liability under the Policy.

       That brings us to the matter at hand. Continental contends that all of ASMC and

ASMFC’s claims are “interrelated claims,” as the Policy defines the phrase, and therefore

are subject to the Policy’s single-claim limit of $1,000,000.00. See id. ¶ 21. ASMC and

ASMFC disagree. See id. ¶ 22. In their view, each inaccurate audit report was a distinct

instance of negligence that both independently relied upon to their detriment and, as such,

the aggregate limit of $3,000,000.00 applies. See id.

       ASMC and ASMFC (“Plaintiffs”) brought this action for declaratory relief against

Continental (“Defendant,” and together with Plaintiffs, the “Parties”), and Continental

subsequently brought a counterclaim for declaratory relief against ASMC and ASMFC, to

                                             3
           Case 5:20-cv-00422-PRW Document 41 Filed 08/25/21 Page 4 of 14




resolve this narrow question of contract interpretation on the stipulated facts above. See

Pls.’ Compl. for Declaratory J. (Dkt. 1) at 12; Def.’s Answer, Affirmative Defenses and

Countercl. (Dkt. 12) at 12; Am. Joint Stipulation (Dkt. 29) at 2 (providing that the coverage

issue would be the sole issue presented to the federal district court and that the parties

would present that issue based on stipulated facts). Now, with Continental’s “Motion for

Summary Judgment” (Dkt. 30) and ASMC and ASMFC’s “Motion for Summary Judgment

on Stipulated Facts” (Dkt. 31) fully briefed and before the Court, the question of whether

the per-claim limit of $1,000,000.00 or the aggregate limit of $3,000,000.00 applies is ripe

for resolution.

                                       Applicable Law

      I.      Standard of Review

           Federal Rule of Civil Procedure 56(a) requires “[t]he court [to] grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” In deciding whether summary

judgment is proper, the court does not weigh the evidence and determine the truth of the

matter asserted, but determines only whether there is a genuine dispute for trial before the

fact-finder.2 The movant bears the initial burden of demonstrating the absence of a genuine,

material dispute and an entitlement to judgment.3 A fact is “material” if, under the




2
  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also Birch v. Polaris
Indus., Inc., 812 F.3d 1238, 1251 (10th Cir. 2015).
3
    Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

                                              4
          Case 5:20-cv-00422-PRW Document 41 Filed 08/25/21 Page 5 of 14




substantive law, it is essential to the proper disposition of the claim.4 A dispute is “genuine”

if there is sufficient evidence on each side so that a rational trier of fact could resolve the

issue either way.5

         If the movant carries the initial burden, the nonmovant must then assert that a

material fact is genuinely disputed and must support the assertion by “citing to particular

parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials”; by “showing that

the materials cited [in the movant’s motion] do not establish the absence . . . of a genuine

dispute”; or by “showing . . . that an adverse party [i.e., the movant] cannot produce

admissible evidence to support the fact.”6 The nonmovant does not meet its burden by

“simply show[ing] there is some metaphysical doubt as to the material facts”7 or by merely

theorizing a plausible scenario in support of its claims. Rather, “‘the relevant inquiry is

whether the evidence presents a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter of law.’”8 If there is a


4
  Anderson, 477 U.S. at 248; Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670
(10th Cir. 1998).
5
    Anderson, 477 U.S. at 248; Adler, 144 F.3d at 670.
6
 Fed. R. Civ. P. 56(c)(1); see also Celotex Corp., 477 U.S. at 322; Beard v. Banks, 548
U.S. 521, 529 (2006).
7
  Neustrom v. Union Pac. R.R. Co., 156 F.3d 1057, 1066 (10th Cir. 1998) (alteration in
original) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
(1986); Ulissey v. Shvartsman, 61 F.3d 805, 808 (10th Cir. 1995)).
8
 Neustrom, 156 F.3d at 1066 (quoting Anderson, 477 U.S. at 251–52; Bingaman v. Kan.
City Power & Light Co., 1 F.3d 976, 980 (10th Cir. 1993)).

                                               5
             Case 5:20-cv-00422-PRW Document 41 Filed 08/25/21 Page 6 of 14




genuine dispute as to some material fact, the district court must consider the evidence and

all reasonable inferences from the evidence in the light most favorable to the nonmoving

party.9

      II.      Principles of Contract Interpretation

            The Parties agree that Oklahoma law governs this contract dispute, see Pls.’ Mot.

for Summ. J. on Stipulated Facts (Dkt. 31) at 18; Def.’s Mot. for Summ. J. (Dkt. 30) at 11,

so the Court applies Oklahoma law.10 Under Oklahoma law, “insurance policies,” like the

one at issue here, “are contracts interpreted as a matter of law.”11 “If the terms of a[n

insurance] contract are unambiguous, clear[,] and consistent, they are accepted in their

plain and ordinary sense” and are “the only legitimate evidence of what the parties [to that

insurance contract] intended.”12 The Court “will not create an ambiguity by using a forced

or strained construction, by taking a provision out of context, or by narrowly focusing on

the provision.”13




9
 Scott v. Harris, 550 U.S. 372, 380 (2007); Matsushita Elec. Indus. Co., 475 U.S. at 587;
Sylvia v. Wisler, 875 F.3d 1307, 1328 (10th Cir. 2017).
10
  See Grynberg v. Total S.A., 538 F.3d 1336, 1346 (10th Cir. 2008) (“Because the parties’
arguments assume that Colorado law applies, we will proceed under the same
assumption.”).
11
  Atain Speciality Ins. Co. v. Tribal Const. Co., 912 F. Supp. 2d 1260, 1268 (W.D. Okla.
2012) (citing BP America, Inc. v. State Auto Property & Cas. Ins. Co., 148 P.3d 832, 835
(Okla. 2005)).
12
   S. Corr. Sys., Inc. v. Union City Pub. Sch., 2002 OK 93, ¶ 14, 64 P.3d 1083, 1088–89
(citations omitted).
13
     Id. ¶ 14, 64 P.3d at 1089.

                                                6
         Case 5:20-cv-00422-PRW Document 41 Filed 08/25/21 Page 7 of 14




                                         Discussion

   I.      The Relevant Provisions of the Policy

        According to the Parties, the question presented is whether the liability cap under

the Policy for present purposes is the per-claim limit of $1,000,000.00 or the aggregate

limit of $3,000,000.00. The answer to that question necessarily begins with the

interpretation of three cross-referencing provisions of the Policy, namely those defining

“claims,” “interrelated claims,” and “interrelated acts or omissions,” in light of the

aforementioned coverage limits.

        The Policy has a per-claim limit of $1,000,000.00 and an aggregate limit of

$3,000,000.00. See Policy (Dkt. 29, Ex. 2) at 1, 32. A “claim,” in relevant part, “means a

demand received by you for money or services naming you and alleging an act or omission

. . . in the rendering of professional services. A demand shall include the service of suit or

the institution of arbitration proceedings against you.” Id. at 24 (emphasis in original).

        Critically for present purposes, “interrelated claims, whenever made, [are]

considered a single claim” and are therefore subject to the per-claim limit of

$1,000,000.00. Id. at 32 (emphasis in original). The phrase “interrelated claims” means

“all claims [1] arising out of a single act or omission or [2] arising out of interrelated acts

or omissions in the rendering of professional services.” Id. at 26 (emphasis in original).

And the phrase “interrelated acts or omissions,” in turn, “mean[s] all acts or omissions

in the rendering of professional services that are logically or causally connected by any

common fact, circumstance, situation, transaction, event, advice or decision.” Id.



                                              7
            Case 5:20-cv-00422-PRW Document 41 Filed 08/25/21 Page 8 of 14




(emphasis in original) (emphasis omitted).

           The meaning of “logically . . . connected” in this last definition was the central focus

of the Parties’ respective briefs.14 Plaintiffs argue for a very narrow interpretation of this

language; Defendant for a broad one.

     II.      Tenth Circuit Precedent

           This is not this circuit’s first run-in with this “logically . . . connected” language. In

Professional Solutions Insurance Company v. Mohrlang, another district court in this

circuit dealt with a similar situation and substantively indistinguishable language: the

insurance policy had a per-claim limit of $500,000.00 and an aggregate limit of

$1,000,000.00; the insurance policy provided that “related claims” are subject to the per-

claim limit of $500,000.00; another provision of the insurance policy defined “related

claims” as “claims arising out of a single act or omission or arising out of related acts or

omissions in the rendering of professional services,” where “related acts or omissions”

meant “all acts or omissions in the rendering of professional services that are temporally,

logically or causally connected by any common fact, circumstance, situation, transaction,

event, advice or decision”; and the insurer argued that the claims against the insured were

“related” such that the single-claim limit applied.15 The district court held that the

“logically . . . connected” language was unambiguous and, as a result, gave the phrase its


14
  Plaintiffs and Defendant focus exclusively on the “logically . . . connected” language;
neither argues that the claims are or are not “causally connected.” Accordingly, the Court
does not address that possibility.
15
  Pro. Sols. Ins. Co. v. Mohrland, 2009 WL 321706, at **3–4 (D. Colo. Feb. 10, 2009)
(emphasis omitted), aff’d, 363 F. App’x 650 (10th Cir. 2010).

                                                   8
              Case 5:20-cv-00422-PRW Document 41 Filed 08/25/21 Page 9 of 14




ordinary meaning: for two claims to be “logically . . . connected,” it said, “one must attend

or flow from the other in an inevitable or predictable way.”16 It found that the claims in

that case were not “logically . . . connected.”17

             On appeal, the Tenth Circuit affirmed.18 In a short opinion authored by then-Judge

Gorsuch, the Tenth Circuit lauded the district court’s decision, calling it “cogent and well-

reasoned” and “detailed, accurate, and complete,” and then adopted the reasoning therein.19

While the Tenth Circuit’s decision in this particular case is not binding precedent,20 the

Court is similarly persuaded by the district court’s reasoning in Mohrlang. As such, the

Court finds that for two acts or omissions to be “logically . . . connected” under the Policy,

one act or omission must attend or flow from the other in an inevitable or predictable way.

      III.      Analysis

             The dispositive question of whether the “claims” are “interrelated,” then, turns on

whether the “claims” at issue (1) “aris[e] out of a single act or omission . . . in the rendering

of professional services” or (2) arise out of acts or omissions that attend or flow one from


16
     Id. at **8–9, 11.
17
     See id. at *11.
18
     See Pro. Sols. Ins. Co. v. Mohrlang, 363 F. App’x 650 (10th Cir. 2010).
19
  See id. at 652 (“[W]e agree with the district court’s cogent and well-reasoned analysis.
The analysis was detailed, accurate, and complete, and we see no reason to repeat it here.
Accordingly, for substantially the same reasons as articulated by the district court in its
order dated February 10, 2009, we AFFIRM.”); see also Berry & Murphy, P.C. v. Carolina
Cas. Ins. Co., 586 F.3d 803, 811–12 (10th Cir. 2009) (discussing, adopting, and applying
the test propagated by the district court in Mohrlang).
20
   See id. at 651 n.* (“This order and judgment is not binding precedent . . . . It may be
cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir.
R. 32.1.”)

                                                  9
       Case 5:20-cv-00422-PRW Document 41 Filed 08/25/21 Page 10 of 14




the other in an inevitable or predictable way.21 If all the potential claims do not fall within

one of these two categories, the Court will then also need to determine the number of

discrete “claims” in order to arrive at the total coverage limit in play.

           a. The Potential “Claims”

       As a preliminary matter, the Court must identify the potential “claims” before

determining whether they are “interrelated.” A “claim” under the Policy requires (1) “a

demand received by [the insured] for money or services naming [the insured]” and (2)

alleging an “act or omission” by the insured “in the rendering of professional services.”

Policy (Dkt. 29, Ex. 2) at 24 (emphasis omitted). The latter requirement is supplied by the

failure to identify the absence of security interests in each of the three audit reports. See

Stipulated Facts (Dkt. 29, Ex. 1) ¶¶ 6, 22. And the former is satisfied by the lawsuits

brought by ASMC and ASMFC concerning these erroneous audit reports. See Policy (Dkt.

29, Ex. 2) at 24 (“A demand shall include the service of suit or the institution of arbitration

proceedings against [the insured].”); ASMC Pet. (Dkt. 29, Ex. 5); ASMFC Pet. (Dkt. 29,

Ex. 9). So, at a first cut, there are six unique potential “claims” under the stipulated facts:

three by ASMC against Auditor, with one for each negligently omissive audit report; and



21
   There are many moving parts to this analysis, so the Court provides a brief recap to
reorient the reader: the phrase “interrelated claims” means “all claims arising out of a
single act or omission or arising out of interrelated acts or omissions in the rendering of
professional services.” Policy (Dkt. 29, Ex. 2) at 26 (emphasis in original) (emphasis
omitted). And the phrase “interrelated acts or omissions,” in turn, “mean[s] all acts or
omissions in the rendering of professional services that are logically or causally connected
by any common fact, circumstance, situation, transaction, event, advice or decision.” Id.
(emphasis in original) (emphasis omitted). The Court has now defined “logically . . .
connected” as attending or flowing one from the other in an inevitable or predictable way.

                                              10
        Case 5:20-cv-00422-PRW Document 41 Filed 08/25/21 Page 11 of 14




three by ASMFC against Auditor, again with one for each negligently omissive audit

report.22

            b. “Interrelated Claims” as “All Claims Arising Out of a Single Act or
               Omission”

       The first of the two disjunctive possibilities for the phrase “interrelated claims”

trims this list from six to three potential “claims” for purposes of determining the applicable

coverage limit. The phrase “interrelated claims” includes “all claims arising out of a

single act or omission . . . in the rendering of professional services.” Policy (Dkt. 29, Ex.

2) at 26 (emphasis in original) (emphasis omitted). In this case, under the stipulated facts,

there were three distinct omissions—one in each of the audit reports. As such, there can be

no more than three distinct claims for purposes of the liability cap. Put differently, all

“claims” stemming from a given audit report omission are a single claim for purposes of




22
    This conclusion assumes that one “demand” can support more than one “claim.” The
Court finds that assumption appropriate for three reasons. First, there is no clear language
in the Policy to the contrary. Second, the bounding principle in this regard—i.e., as to
whether there are one or multiple “claims”—is supplied elsewhere, by provisions defining
“interrelated claims” and requiring that a claim stem from a “single act or omission.” Third,
if that premise is not true (i.e., if a single demand cannot support multiple “claims”), absurd
results would abound. For example, if that premise is not true, and a single “demand”
cannot support more than one “claim,” then ASMFC and ASMC could sidestep the
restriction simply by sending two separate demand letters or filing two separate lawsuits at
the same time, one relating to the 2014 audit report and the other relating to the 2016 audit
report, even though it would have only one “claim” if it sent only one letter or filed only
one lawsuit relating to both the 2014 and 2016 audit reports. Such an absurd, formalistic
interpretation cannot be correct.

                                              11
       Case 5:20-cv-00422-PRW Document 41 Filed 08/25/21 Page 12 of 14




determining the applicable coverage limit.23

          c. “Interrelated Claims” as Acts or Omissions That Attend or Flow From One
             Another in an Inevitable or Predictable Way

       This leaves the central question presented and briefed by the Parties: whether the

omissions from the 2014, 2015, and 2016 audit reports are “interrelated,” which the Court

has determined depends on whether these omissions attend or flow one from the other in

an inevitable or predictable way. The Court answers that question in the negative.

       It is true that the omission from each audit report was the same. But there is no

indication in the stipulated facts that any earlier omission regarding the secured status of

the loans portended a later omission of that information. And that is consistent with the

very nature of an audit: the whole purpose is to independently evaluate anew the veracity

of a particular financial statement.24 In other words, each audit is a fresh and focused

inquiry uninfluenced by other, earlier audits.25 Because these audits were discrete, siloed


23
  In practical terms, this means that when ASMFC and ASMC each assert claims for
professional negligence stemming from the omission from the 2014 audit report, for
example, their two claims are “interrelated” and therefore subject to the per-claim cap of
$1,000,000.00.
24
   See Audit, BLACK’S LAW DICTIONARY (11th ed. 2019) (“A formal examination of an
individual’s or organization’s accounting records, financial situation, or compliance with
some other set of standards.”); Audit Report, BLACK’S LAW DICTIONARY (11th ed. 2019)
(“An independent auditor’s written statement, usu. accompanying a company’s financial
statement, expressing the auditor’s opinion of the accuracy of the company’s financial
condition as set forth in the financial statement.”); see also Independent Auditors’ Report
(Dkt. 29, Ex. 3) at 3 (“Our responsibility [as auditor] is to express an opinion on these
financial statements based on our audit.”) (emp. added).
25
   Now, that is not to say that similar omissions in separate audits can never be
“interrelated.” If those omissions were both the product of a flawed form document, for
example, then there would be a good argument that the later audit omission predictably
followed the earlier audit omission.

                                            12
        Case 5:20-cv-00422-PRW Document 41 Filed 08/25/21 Page 13 of 14




efforts, the omissions made in each, though similar, are not connected in an inevitable or

predictable way. As such, the “claims” arising from the serial omissions from the audit

report are not “interrelated,” and are therefore not subject to the per-claim of

$1,000,000.00.

           d. The Applicable Damage Cap

        That brings the us to the final issue. In the stipulated facts, the Parties agree that

there were three audit reports. See Stipulated Facts (Dkt. 29, Ex. 1) ¶ 2 (“Robison

performed annual audit reports on the financial statements of First Mortgage Corporation

(‘FMC’) for the three years ending December 31, 2014, 2015, and 2016.”). But in briefing

the instant motions, ASMC and ASMFC have backtracked: their injuries, they now

contend, “were caused by the professional auditors’ negligence . . . in their performance of

two separate audits of First Mortgage Company (‘FMC’) in 2014 and 2016.” Pls.’ Mot. for

Summ. J. on Stipulated Facts (Dkt. 31) at 6 (emphasis added); see also Def.’s Opp’n to

Pls.’ Mot. for Summ. J. (Dkt. 33) at 6–7 n.3 (noting the inconsistency). This fact, then, is

in dispute.

        And it is material too. If there were two audit reports (i.e., two discrete, predicate

omissions), then there were two “claims” for purposes of the coverage limit, yielding a cap

of $2,000,000.00. See supra Section III(a)–(b). But if there were three audit reports (i.e.,

three discrete, predicate omissions), then the full aggregate limit of $3,000,000.00 is in

play.

        The Court therefore orders Continental, in light of the foregoing, to declare whether

it agrees that there were two erroneous audit reports, not three. And if Continental does

                                              13
       Case 5:20-cv-00422-PRW Document 41 Filed 08/25/21 Page 14 of 14




concede that fact, the Court orders ASMC and ASMFC to show cause as to why it should

not credit its own contention and the exhibit compiling the audit reports, see Audit Reports

(Dkt. 29, Ex. 3) at 1, 30 (showing only two audit reports), and conclude that there were

only two erroneous audit reports.

                                        Conclusion

       For the reasons set forth above, the Court concludes that ASMC and ASMFC’s

claims arising from a given audit report are “interrelated,” while claims arising from

different audit reports are not “interrelated.” However, because there is a dispute of

material fact as to the number of audit reports, the Court cannot determine whether the

liability limit under the Policy is $2,000,000.00 or $3,000,000.00. Accordingly, to resolve

that dispute of material fact, the Court directs Continental to declare whether it agrees that

there were two erroneous audit reports and, if it does, also directs ASMC and ASMFC to

show cause as to why the Court should not conclude that there were only two erroneous

audit reports.

       IT IS SO ORDERED this 25th day of August 2021.




                                             14
